DIES, Chief Justice.
George McGovern, appellant (plaintiff below) brought this suit against American Airlines, Inc., Ashland Oil, Inc., Braniff Airways, Inc., Goodyear Tire & Rubber Company, Gulf Oil Corporation, Minnesota Mining and Manufacturing Company, and Phillips Petroleum Company, appellees (defendants below) seeking damages under the Texas Election Code for illegal campaign contributions by appellees to Richard M. Nixon’s 1972 presidential election campaign. Defendant, Minnesota Mining and Manufacturing Company, was dismissed. All other defendants were granted judgment on their motion for summary judgment, from which McGovern perfects this appeal.
The suit below was based on Tex.Election Code Ann. art. 14.07 (1967), relevant sections of which are set forth:
“Art. 14.07 Corporations Not To Contribute
“(a) Except to the extent permitted in Article 213 of the Penal Code of Texas, 1925, no corporation shall give, lend or pay any money or other thing of value, or promise to give, lend, or pay any money or other thing of value, directly or indirectly, to any candidate, campaign manager, assistant campaign manager, or any other person, for the purpose of aiding or defeating the nomination or election of any candidate or of aiding or defeating the approval of any political measure submitted to a vote of the people of this state or any subdivision thereof; provided, however, that nothing in this section or in Article 213 of the Penal Code shall prevent the making of a loan or loans to any candidate for campaign purposes by any corporation which is legally engaged in the business of lending money and which has conducted such business continuously for more than one year prior to the making of such loan, provided the loan is made in due course of business and is not directly or indirectly a contribution.
“(b) Any corporation making or promising a gift, loan, or payment to any candidate, campaign manager, assistant campaign manager, or other person in violation of Paragraph (a) of this Section [this article] shall be civilly liable for double the amount or value of such loan or gift, promised or made, to each opponent of the candidate favored by such gift, loan, or payment, or to the particular candidate or candidates opposed by such gift, loan, or payment.”
In 1974 Congress passed the Federal Election Campaign Act Amendments of 1974, Public Law 93^143, 88 Stat. 1263 (1974), amending Title 2, § 431, et seq., and Title 18, § 591, et seq., of the United States Code, which preempts any provision of state law with respect to election to Federal Office (effective October 15,1974) [See. 104(a) and (b)].
Because of the opening phrase of Sec. 14.07 of the Texas Election Code above set forth (“[ejxcept to the extent permitted in Article 213 of the Penal Code of Texas”) this statute must be read with Art. 15.17 of the Act (which was formerly 213 of the Penal Code).
“Art. 15.17 Corporation Contributing
“(a) No corporation, domestic or foreign, and no officer, director, stockholder, employee or agent, acting in behalf of any corporation, shall directly or indirectly give, pay, expend or contribute or promise to give, pay, expend or contribute any money or thing of value in order to aid or hinder the nomination or election of any person to public office in this State or any district, municipality, or political subdivision thereof, or in order to influence or affect the vote on any question to be voted upon by the qualified voters of this State or any district, municipality, or political subdivision thereof .” etc.
*343Prior to this amendment in 1941 (47th Leg. p. 789, Chap. 491, Sec. 4) this article (originally enacted in 1907 and subsequently codified as Art. 263 of the 1911 Penal Code and Art. 213 of the 1925 Penal Code) read:
“No ... corporation shall make any money contribution . for the purpose of aiding or defeating the election of any candidate for the office of Representative in Congress, or Presidential or Vice Presidential Electors from this State, or any candidate for any State, district, county or precinct office in this State.” (Emphasis supplied)
In deleting the underlined above from the prohibition, it seems clear to us that the legislature intended to exclude Federal offices. Art. 15.17 does not prohibit political contributions to those seeking Federal offices. Plaintiff had no cause of action at the time this suit was filed. The question arises why apply it to the electors of President and Vice President, and not the candidates themselves. Presumably, the answer is because under the United States Constitution it is technically the electors and not the candidates chosen by the states. U.S. Const. art. II, § 1, cl. 2. Appellants points are overruled. The judgment of the trial court is affirmed.
AFFIRMED.